DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 11/24/2021 have been entered.  In the amendment, the specification has been amended.  Claims 1, 5-7, 11, 12, and 16-20 have been amended. 
The objections to the specification have been withdrawn. 
The objections to claims 6, 7, 11, 16, and 18-20 have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 12-13, filed 11/24/2021, with respect to the rejection(s) of claims 1-20 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive in view of Applicant’s amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0064483) in view of Gruver et al. (US 9,625,582). 
As to claim 1, Li teaches a method for providing enhanced detection performance in an optical detection system in a vehicular application, the optical detection system including a first optical receiver having a steerable first field-of-view (FOV) (Abstract; paragraph [0269], first sentence), and a second optical receiver having a second FOV  that is wider than the steerable first FOV (paragraphs [0138], [0139], [0156]), the method comprising: 
using an on-board sensor, receiving an indication that a vehicle housing the on-board sensor is turning (paragraphs [0025], [0273]); and 
in response, adjusting at least a portion of an on-board optical receiver to orient the steerable first FOV in a direction of a tum indicated by the on-board sensor (paragraph [0025]); and 
wherein, after adjustment, the steerable FOV encompasses an angular range that was not encompassed before adjustment (paragraph [0025], “In some embodiments, an angle of rotation of the at least one type of sensor from the first set of sensors is adjusted based on a turn angle or arc length in the vehicle’s motion or predicted motion path.”). 
However, Li does not teach performing optical detection using the first and second optical receivers including performing optical detection at higher resolution within the steerable first FOV as compared to the second FOV.  Gruver teaches vehicular lidars having multiple FOVs, a lidar with a narrower FOV having a steerable FOV and having higher resolution (col. 2, lines 5-15; col. 10, lines 29-30, lines 37-48), and therefore suggests performing optical detection using the first and second optical receivers including performing optical detection at higher resolution within the steerable first FOV as compared to the second FOV.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a method for providing enhanced detection performance in an optical detection system in a vehicular application, the optical detection system including a first optical receiver having a steerable first field-of-view (FOV), and a second optical receiver having a second FOV  that is wider than the steerable first FOV, the method comprising: using an on-board sensor, receiving an indication that a vehicle housing the on-board sensor is turning; and in response, adjusting at least a portion of an on-board optical receiver to orient the steerable first FOV in a direction of a tum indicated by the on-board sensor; and wherein, after adjustment, the steerable FOV encompasses an angular range that was not encompassed before adjustment as taught by Li, in combination with performing optical detection using the first and second optical receivers including performing optical detection at higher resolution within the steerable first FOV as compared to the second FOV as suggested by Gruver, since such combination facilitates accident avoidance and/or autonomous operation. 
As to claim 2, Li further teaches that the on-board sensor comprises a steering input sensor, and wherein the method includes detecting a steering input using the steering input sensor to provide an indication of at least one of a steering angle or a steering rate, to provide the indication that the vehicle is turning (paragraph [0025], “an angle of rotation of the at least one type of sensor from the first set of sensors is adjusted based on a tum angle or arc length in the vehicle's motion or predicted motion path.”). 
As to claim 3, Li further teaches that the on-board sensor comprises an inertial sensor, and wherein the method includes detecting at least one of angular position or an angular rate of the vehicle to provide the indication that the vehicle is turning (paragraphs [0025], [0078], [0083], [0100], [0109], [0112], [0127], [0311]). 
As to claim 4, Li further teaches that the on-board sensor comprises a location determination unit coupled to a satellite navigation system, wherein the method includes determining at least one of a heading or a heading rate of the vehicle to provide the indication that the vehicle is turning (paragraphs [0021], [0025], [0035], [0078], [0083], [0096], [0100], [0291], [0292], [0297], [0300], [0309], [0311]). 
As to claim 5, Li further teaches that the orienting includes mechanically actuating at least a portion of the optical receiver to orient the steerable first FOV in the direction of the turn indicated by the on-board sensor (paragraph [0184], first two sentence and lines 14-15, not precluding mechanically scanning; paragraph [0187], next to last sentence). 
As to claim 6, Li further teaches that: the on-board optical receiver comprises a first LIDAR receiver (paragraph [0138], sensing assembly that comprises a lidar unit, that may have any sampling frequency, implying a receiver); the steerable FOV comprises a first FOV of the first LIDAR receiver (paragraph [0139], “substantially conical detectable range), with the point of the cone at the location of the lidar unit,” this describes a field of view); wherein the optical system comprises a second LIDAR receiver having a second FOV, the second FOV wider than the first FOV (paragraphs [0138], [0139], [0156]); and wherein the method comprises performing optical detection using the first and second LIDAR receivers; wherein the first LIDAR receiver provides at least one of enhanced resolution, enhanced range, or an enhanced update rate as compared to the second LIDAR receiver (paragraph [0084], high resolution, implies some lidar units are lower resolution; paragraph [0156], different detectable range), and therefore suggests that: the on-board optical receiver comprises a first LIDAR receiver; and the steerable first FOV comprises a first FOV of the first LIDAR receiver; wherein the second optical receiver comprises a second LIDAR receiver. 
As to claim 7, Li teaches a system for providing enhanced optical detection performance in a vehicular application (Abstract; paragraph [0024]; paragraph [0269], first sentence), the system comprising: 
an on-board first optical receiver having a steerable first field-of-view (FOV) (paragraph [0269]; claims 11, 12); 
an on-board second optical receiver having a second FOV that is wider than the steerable first FOV (paragraphs [0138], [0139], [0156]); 
an on-board sensor configured to provide an indication that a vehicle housing the on-board sensor is turning (paragraphs [0025], [0273]); and 
a control circuit coupled to the on-board first and second optical receivers and the on-board sensor, the control circuit configured to adjust at least a portion of an on-board first optical receiver to orient the steerable first FOV in a direction of a tum indicated by the on-board sensor (paragraph [0025], [0291], [0292], [0307]-[0312]); 
wherein, after adjustment, the steerable first FOV encompasses an angular range that was not encompassed before adjustment (paragraph [0025], “In some embodiments, an angle of rotation of the at least one type of sensor from the first set of sensors is adjusted based on a turn angle or arc length in the vehicle’s motion or predicted motion path.”). 
However, Li does not teach that the control circuit is configured to perform optical detection using the on-board first and second optical receivers including performing optical detection at higher resolution within the steerable first FOV as compared to the second FOV.  Gruver teaches vehicular lidars having multiple FOVs, a lidar with a narrower FOV having a steerable FOV and having higher resolution (col. 2, lines 5-15; col. 10, lines 29-30, lines 37-48), and therefore suggests that the control circuit is configured to perform optical detection using the on-board first and second optical receivers including performing optical detection at higher resolution within the steerable first FOV as compared to the second FOV.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a system for providing enhanced optical detection performance in a vehicular application, the system comprising: an on-board first optical receiver having a steerable first field-of-view (FOV); an on-board second optical receiver having a second FOV that is wider than the steerable first FOV; an on-board sensor configured to provide an indication that a vehicle housing the on-board sensor is turning; and a control circuit coupled to the on-board first and second optical receivers and the on-board sensor, the control circuit configured to adjust at least a portion of an on-board first optical receiver to orient the steerable first FOV in a direction of a tum indicated by the on-board sensor; wherein, after adjustment, the steerable first FOV encompasses an angular range that was not encompassed before adjustment as taught by Li, in combination with the control circuit being configured to perform optical detection using the on-board first and second optical receivers including performing optical detection at higher resolution within the steerable first FOV as compared to the second FOV as suggested by Gruver, since such combination facilitates accident avoidance and/or autonomous operation. 
As to claim 8, Li further teaches that the on-board sensor comprises a steering input sensor configured to detect a steering input and configured to generate an indication of at least one of a steering angle or a steering rate, to provide the indication that the vehicle is turning (paragraph [0025], “an angle of rotation of the at least one type of sensor from the first set of sensors is adjusted based on a tum angle or arc length in the vehicle's motion or predicted motion path.”). 
As to claim 9, Li further teaches that the on-board sensor comprises an inertial sensor configured to detect at least one of angular position or an angular rate of the vehicle to provide the indication that the vehicle is turning (paragraphs [0025], [0078], [0083], [0100], [0109], [0112], [0127], [0311]). 
As to claim 10, Li further teaches that the on-board sensor comprises a location determination unit coupled to a satellite navigation system, the location determination unit configured to detect at least one of a heading or a heading rate of the vehicle to provide the indication that the vehicle is turning (paragraphs [0021], [0025], [0035], [0078], [0083], [0096], [0100], [0291], [0292], [0297], [0300], [0309], [0311]). 
As to claim 11, Li further teaches a mechanical actuator coupled to at least a portion of the on-board first optical receiver and configured to orient the steerable first FOV in the direction of the tum indicated by the on-board sensor, in response to a command from the control circuit (paragraph [0184], first two sentence and lines 14-15, not precluding mechanically scanning; paragraph [0187], next to last sentence). 
As to claim 12, Li further teaches that: the on-board optical receiver comprises a first LIDAR receiver (paragraph [0138], sensing assembly that comprises a lidar unit, that may have any sampling frequency, implying a receiver); the steerable FOV comprises a first FOV of the first LIDAR receiver (paragraph [0139], “substantially conical detectable range), with the point of the cone at the location of the lidar unit,” this describes a field of view); and the system comprises a second LIDAR receiver having a second FOV, the second FOV wider than the first FOV (paragraphs [0138], [0139], [0156]), and therefore suggests that: the on-board first optical receiver comprises a first LIDAR receiver; the steerable first FOV comprises a first FOV of the first .LIDAR receiver; and the on-board second optical receiver comprises a second LIDAR receiver. 
As to claim 13, Li further teaches that a range of the first LIDAR receiver is greater than a range of the second LIDAR receiver (paragraph [0084], high resolution, implies some lidar units are lower resolution; paragraph [0156], different detectable range implies one is greater than another). 
As to claim 14, Li further teaches that an angular resolution of the first LIDAR receiver is greater than an angular resolution of the second LIDAR receiver (paragraph [0084], high resolution, implies some lidar units are lower resolution; paragraph [0156], different detectable range implies one is greater than another). 
As to claim 15, Li further teaches that an update rate of the first LIDAR receiver is greater than an update rate of the second LIDAR receiver (paragraph [0309], “frame” data collection is synchronized by the system, implying a frame rate, synonymous with update rate; sensor data may be collected at different points in time, at predetermined or random time intervals, and there can be multiple lidar units; paragraph [0033], “to obtain the data in an asynchronous manner”). 
As to claim 16, Li further teaches  
a first LIDAR transmitter configured to transmit an optical signal for detection by the first LIDAR receiver (paragraph [0138], the lidar unit may emit … pulses per second); and 
wherein the control circuit is configured to adjust at least one of a transmitted field or a direction of transmission to orient the optical signal in the direction of the turn (paragraph [0025], [0291], [0292], [0307]-[0312]). 
As to claim 17, Li teaches a system for providing enhanced optical detection performance in a vehicular application (Abstract; paragraph [0024]; paragraph [0269], first sentence), the system comprising: 
an on-board first optical receiver having a steerable first field-of-view (FOV) (paragraph [0269]; claims 11, 12); 
an on-board second optical receiver having a second FOV that is wider than the steerable first FOV (paragraphs [0138], [0139], [0156]); 
a means for sensing that a vehicle housing the on-board optical receiver is turning (paragraphs [0025], [0273]); and 
a means for adjusting at least a portion of an on-board first optical receiver to orient the steerable first FOV in a direction of a turn indicated by the means for sensing (paragraph [0025]); 
wherein, after adjustment, the steerable first FOV encompasses an angular range that was not encompassed before adjustment (paragraph [0025], “In some embodiments, an angle of rotation of the at least one type of sensor from the first set of sensors is adjusted based on a turn angle or arc length in the vehicle’s motion or predicted motion path.”). 
However, Li does not teach the system comprising a means performing optical detection using the first and second optical receivers including performing optical detection at higher resolution within the steerable first FOV as compared to the second FOV.  Gruver teaches vehicular lidars having multiple FOVs, a lidar with a narrower FOV having a steerable FOV and having higher resolution (col. 2, lines 5-15; col. 10, lines 29-30, lines 37-48), and therefore suggests the system comprising a means performing optical detection using the first and second optical receivers including performing optical detection at higher resolution within the steerable first FOV as compared to the second FOV.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a system for providing enhanced optical detection performance in a vehicular application, the system comprising: an on-board first optical receiver having a steerable first field-of-view (FOV) having a second FOV that is wider than the steerable first FOV; a means for sensing that a vehicle housing the on-board optical receiver is turning; and a means for adjusting at least a portion of an on-board first optical receiver to orient the steerable first FOV in a direction of a turn indicated by the means for sensing; wherein, after adjustment, the steerable first FOV encompasses an angular range that was not encompassed before adjustment as taught by Li, in combination with the system comprising a means performing optical detection using the first and second optical receivers including performing optical detection at higher resolution within the steerable first FOV as compared to the second FOV as suggested by Gruver, since such combination facilitates accident avoidance and/or autonomous operation. 
As to claim 18, Li further teaches, for use in orienting the steerable first FOV, a means of generating an indication of at least one of an angular position of the vehicle, an angular rate of the vehicle, a steering angle, or a steering rate (paragraph [0025], “an angle of rotation of the at least one type of sensor from the first set of sensors is adjusted based on a tum angle or arc length in the vehicle's motion or predicted motion path.”). 
As to claim 19, Li further teaches a means for mechanically actuating at least a portion of the on-board first optical receiver to orient the steerable first FOV in the direction of the turn (paragraph [0184], first two sentence and lines 14-15, not precluding mechanically scanning; paragraph [0187], next to last sentence). 
As to claim 20, Li further that that the on-board optical receiver comprises a first LIDAR receiver (paragraph [0138], sensing assembly that comprises a lidar unit, that may have any sampling frequency, implying a receiver); the steerable FOV comprises a first FOV of the first LIDAR receiver (paragraph [0139], “substantially conical detectable range), with the point of the cone at the location of the lidar unit,” this describes a field of view); the system comprises a second LIDAR receiver having a second FOV, the second FOV wider than the first FOV (paragraphs [0138], [0139], [0156]); wherein the first LIDAR receiver provides at least one of enhanced resolution, enhanced range, or an enhanced update rate as compared to the second LIDAR receiver (paragraph [0084], high resolution, implies some lidar units are lower resolution; paragraph [0156], different detectable range), and therefore suggests that the on-board first optical receiver comprises a first LIDAR receiver; the steerable first FOV comprises a first FOV of the first LIDAR receiver; and the on-board second optical receiver comprises a second LIDAR receiver. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645